Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED ELEVEN-
Dennis Campau was attached to answer unto Thomas Emerson Joseph Emerson & Stephen Mack Merchants in Company at Detroit in said Territory under the firm of Thomas Emerson and Company—• In a plea of trespass why with force and armes one certain brick kiln containing one hundred and fifty thousand burnt brick of the value of one thousand dollars the property of the said Thomas Emerson and Company he took threw down destroyed and carried away and to his own use converted and against the peace of the United States and of this Territory &c and whereupon the said Thomas Emerson & C° by E Brush their attorney complain for that whereas the said Dennis on the tenth day of October in the year of our Lord one thousand Eight hundred ten and at diverse days and times between that day and the twentieth of September of the same year one certain brick kiln containing one hundred and fifty thousand burnt brick of the value of one thousand dollars the property of the said Thomas Emerson & C° then and there being found at Detroit in said Territory he took and carried away and to his own use converted and other outrages to them the said Thomas Emerson & C° did then and there commit &c and to the great damage of the said Thomas Emerson & C° &c and against the peace &c whereby the said Thomas Emerson & C° say they are prejudiced and have sustained damage to the value of two thousand dollars and therefore they bring suit &c and have pledges towit Jn° Doe & Richd Roe
E Brush Atty for the Plaintiffs
Thomas Emerson & C° put in their place E Brush their atty agt Denis Campau in the plea aforesaid—

[In the handwriting of Elijah Brush]